        Case 20-07192     Doc 32     Filed 08/21/20 Entered 08/21/20 14:35:24       Desc Main
                                       Document     Page 1 of 1
                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION
Honorable         LaShonda A. Hunt                         Hearing Date             8/21/2020

Bankruptcy Case                20 B 07192                  Adversary No.

Title of Case     Arturo Cervantes


Brief             Confirmation Hearing
Statement of
Motion




Names and
Addresses of
moving counsel


Representing


                                                   ORDER


                  For the reasons stated on the record the Trustee’s objection to confirmation
                  of the 3/12/20 plan is sustained. Confirmation is continued to 9/4/20 @ 10:45 a.m.




                                                            U. S. Bankruptcy Judge LaShonda A. Hunt
